       2:17-cr-20037-JES-JEH # 243         Page 1 of 6                                         E-FILED
                                                                 Friday, 15 February, 2019 09:06:07 PM
                                                                          Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
              vs.                          )      Case No. 17-CR-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
       Defendant.                          )

            THE UNITED STATES OF AMERICA’S MOTION IN LIMINE
           TO PRECLUDE ANY REFERENCE TO THE UNAVAILABILITY
               OF THE DEATH PENALTY UNDER ILLINOIS LAW

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves the Court in limine to preclude the defendant from asking

questions or making argument regarding the unavailability of the death penalty under

Illinois law during trial.

       The defendant has previously pointed out the lack of a state death penalty in

Illinois in both pleadings and at oral argument. The United States requests that this

Court forbid any such reference during either phase of trial, whether by evidence,

argument, or through a mitigating factor.

       A state’s position on the death penalty is not an proper mitigating factor within

the context of the Eighth Amendment or the FDPA. This is the precise question that was

resolved by the Sixth Circuit in United States v. Gabrion, 719 F.3d 511 (6th Cir. 2013) (en
       2:17-cr-20037-JES-JEH # 243         Page 2 of 6



banc). In Gabrion, the defendant was found guilty of first-degree murder under 18 U.S.C.

§ 1111, which prohibits murder within the territorial jurisdiction of the United States.

Gabrion, 719 F.3d at 515. The murder was committed in a National Forest within the

State of Michigan. Id. The defendant argued that he should have been able to argue as a

mitigating factor that Michigan lacked the death penalty. Id. at 520.

       Reversing a panel decision to vacate Gabrion’s death sentence, the en banc court

held that the murder’s location in a state that lacked the death penalty was not proper

mitigation because it has no connection to the defendant’s background, character, and

crime. See Gabrion, 719 F.3d at 521-22 (reaching this conclusion under the Eighth

Amendment); 524 (reaching same conclusion under the FDPA); see also United States v.

Higgs, 353 F.3d 281, 328 (4th Cir. 2003) (recognizing under both the Constitution and the

FDPA that evidence not falling within the “categories” of “the defendant’s character or

record or any of the circumstances of the offense” may be “excluded as irrelevant,” and

affirming district court’s refusal to allow the location of the murder, which occurred on

a federal easement in the State of Maryland, as a mitigating factor; if tried under

Maryland law, Higgs would not have been eligible for death sentence.); see also United

States v. Taylor, 583 F. Supp. 2d 923, 943 (E.D. Tenn. 2008) (refusing to consider the fact

that France has outlawed the death penalty, even though the defendant was a French

national).

       Multiple federal courts sitting within non-death-penalty states have followed

Gabrion’s lead. E.g., United States v. Wilson, 2013 WL 2948034, *3-4 (E.D.N.Y. June 14,

2013) (holding the defendant may not introduce evidence of the unavailability of capital

                                              2
       2:17-cr-20037-JES-JEH # 243        Page 3 of 6



punishment in New York); United States v. McCluskey, Case No. 1:10-cr-02734 (Docket

Entry 1060 at 16-22) (June 26, 2013) (“Approving the reasoning and analysis of Gabrion,

Higgs, and Taylor, the Court concludes that abolition of the death penalty by the State of

New Mexico is neither mitigating evidence under the Constitution nor a mitigating

factor under the FDPA. Such evidence does not concern the culpability of defendant

and is not relevant to a ‘reasoned moral response.’ In addition, allowing such evidence

would endorse jury nullification of federal law.”).

       Mitigation “is not a matter of geographic coordinates.” Gabrion, 719 F.3d at 522.

The fact that Illinois no longer has the death penalty does not make the defendant

“more or less deserving of a death sentence.” Taylor, 583 F. Supp. 2d at 943. That Illinois

lacks a death penalty has nothing to do with the defendant’s background or character. It

also has nothing to do with the reasons why he chose to kidnap and murder the victim,

or the seriousness of the offese. It has nothing to do with the depravity and heinousness

of his crime. Above all, it has nothing to do with his culpability for the murder or with

any other consideration the Supreme Court has ever flagged as mitigating. Gabrion, 719

F.3d at 522.

       The fact that one jurisdiction has abolished the death penalty is a policy matter

for that jurisdiction, “unconnected and irrelevant” to a murder in a separate

jurisdiction. Taylor, 583 F. Supp. 2d at 943-44. The argument that other jurisdictions

have outlawed the death penalty is best asserted in the legislature, not the courts. Higgs,

353 F.3d at 328.



                                             3
        2:17-cr-20037-JES-JEH # 243            Page 4 of 6



       Finally, even if Illinois’ position on the death penalty was somehow relevant, any

reference to it must be excluded under the § 3593(c) balancing test. Introduction of

testimony regarding Illinois’ position on the death penalty has minimal probative value

in that it has nothing to do with the defendant or his crimes. Jurors might easily,

however, “confuse the unavailability of the death penalty in [Illinois] with the propriety

of capital punishment in federal court.” Wilson, 2013 WL 2948034 at *4 (holding “even if

the court were to conclude that the unavailability of the death penalty in New York has

any probative value, it is clear that such value is outweighed by the danger of confusing

the issues or misleading the jury” (internal quotations omitted)).

       For these reasons, the United States requests that this Court forbid the defense

from referring to the fact that Illinois does not have the death penalty.1




                                                                                                
       1  The defendant may, as he did in his evidentiary motions challenging the
constitutionality of the federal death penalty, seek to introduce evidence alleging society no
longer supports the death penalty. For the same reasons this Court should preclude evidence
and argument relating to the invalidation of the death penalty in Illinois, this Court should
preclude any evidence or arguments relating to the availability or application of the death
penalty in other states, territories, or countries, as well as public opinion on capital punishment.
Undeniably, this information has nothing to do with the defendant’s background, character, or
record, or the circumstances of his offenses.
         
                                                 4
       2:17-cr-20037-JES-JEH # 243        Page 5 of 6



      WHEREFORE, the United States of America respectfully requests this Court to

preclude any reference to the unavailability of the death penalty under Illinois law.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                             /s/ James B. Nelson
Eugene L. Miller                                James B. Nelson
Assistant United States Attorney                Trial Attorney
201 S. Vine St., Suite 226                      Capital Case Section
Urbana, IL 61802                                United States Department of Justice
Phone: 217/373-5875                             1331 F. Street NW, Room 625
Fax: 217/373-5891                               Washington, DC 20004
eugene.miller@usdoj.gov                         Phone: 202/598-2972
                                                james.nelson@usdoj.gov


/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                            5
       2:17-cr-20037-JES-JEH # 243         Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             6
